Citation Nr: 0033599	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of an initial disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran retired from active military service in June 1992 
with more than 20 years of active duty service.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection and assigned an 
initial 10 percent disability evaluation for lumbosacral 
strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295 effective from May 15, 1995.  During the pendency of the 
appeal, in a January 1999 rating decision, the veteran's 
disability evaluation was increased to 40 percent effective 
from May 15, 1995.  

On a claim for an original or an increased rating, a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, in a January 1999 VA Form 21-4138 
(Statement In Support Of Claim), the veteran indicated that 
he was seeking a 100 percent disability evaluation for his 
back disability.  Additionally, in a March 1999 statement, 
the veteran's representative indicated that the veteran was 
entitled to a 60 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, DC 5293 for his back disability.  
Accordingly, the veteran's appeal has not been resolved and 
is still pending before the Board.     


REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 40 percent for service-connected 
lumbosacral strain.  In a January 1999 rating decision, the 
RO assigned an initial 40 percent disability evaluation 
pursuant to Diagnostic Codes 5292 and 5295, effective from 
May 15, 1995, the date the veteran's claim for benefits was 
received.  Because the veteran has appealed the original 
assignment of a disability evaluation following the initial 
grant of service connection for lumbosacral strain, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating in an original claim, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Id., 12 Vet. App. at 126.  
However, based on a review of the evidence, the Board finds 
that additional development is necessary in order to 
adjudicate fairly this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 ____(2000) (to be codified at 38 U.S.C. § 5103A).

A brief summary of the pertinent facts in the case is 
necessary.  In July 1997, the veteran had an MRI of the 
lumbar spine, which was requested by Roland Puno, M.D.  The 
MRI revealed (1) narrowed spinal canal of the lumbar spine 
secondary to a combination of congenitally shortened lumbar 
pedicles, disc bulge, and facet and ligamentum flavum 
hypertrophy with greatest inferior foraminal narrowing at L3-
4 and L4-5; (2) multilevel disc bulge greatest at L3-4 and 
L4-5 and (3) mild endplate deformities consistent with 
Schmorl's nodes at multiple levels.  Treatment records from 
the Jewish Hospital Health Network dated in August 1997 
include a diagnosis of history of low back pain and 
degenerative disc disease.  VA outpatient treatment records 
dated July 1997 through March 1999 show treatment for low 
back pain and chronic back pain.  VA examinations in June 
1998 and July 1999 collectively include diagnoses of chronic 
lumbosacral strain, and history of lumbosacral strain and 
abnormal MRI of the lumbosacral spine.  Private outpatient 
treatment records dated July 1998 through January 1999 
reflect diagnoses of cervical and lumbar degenerative disc 
disease, fibromyalgia and myofascial pain syndrome, cervical, 
occipital and lumbar with trigger point injections.  In 
January 1999, the veteran underwent an IV Lidocaine infusion 
to alleviate his symptoms caused by fibromyalgia and 
degenerative disc disease.  In January and February 1999, the 
veteran underwent a lumbar steroid epidural injection for 
degenerative disc disease.  

In May 1999 the veteran was afforded a personal hearing at 
the RO and in October 2000, the veteran was afforded a 
videoconference hearing before the undersigned.  During both 
hearings, the veteran and his representative asserted that 
the veteran is entitled to a 60 percent disability evaluation 
under DC 5293, which governs evaluations for intervertebral 
disc syndrome.  The veteran testified to experiencing 
numbness in the top of his feet, pain in the bottom of his 
feet, radiating pain into his lower extremities and muscles 
spasms in his lower back, legs and knees.  The veteran also 
indicated that his back had given out on occasion.  The 
veteran testified that he was unemployed as a result of his 
back disability and that he was unable to perform daily 
activities including laundry and cutting the grass.  During 
the October 2000 hearing, the veteran indicated that his July 
1999 VA examination was inadequate and that he would be 
willing to present for another examination if he was given 
the opportunity.  

In reviewing this evidence, it is clear that the veteran has 
consistently complained of back pain, radiating pain into the 
lower extremities and difficulty with numbness and pain in 
his feet.  However, it is not clear whether these symptoms 
are attributable to his service-connected lumbosacral strain, 
or whether these symptoms are attributable to another disease 
process for which the veteran is not service-connected.  The 
evidence shows that the veteran's symptoms have been 
variously attributed to lumbosacral strain, degenerative disc 
disease, fibromyalgia and myofascial pain syndrome.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Among other things, this 
law sets forth specific notification and development 
requirements that the VA must follow in assisting veteran's 
with claims for benefits.   

Based on the foregoing and to fulfill the VA's duty to assist 
the veteran, the Board finds that outstanding treatment 
records should be obtained and associated with the claims 
file and that further examination with review of the record 
would be useful in determining the current severity of the 
veteran's service-connected lumbosacral strain.  As such, 
this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the veteran to identify all 
healthcare providers from whom he has 
received treatment for his back since 
November 1998, including VA medical 
facilities as well as private healthcare 
providers.  The RO should obtain and 
associate with the claims file any and 
all outstanding treatment records.

2.  The veteran should be afforded a 
special VA medical examination by a VA 
examiner who has not previously examined 
the veteran to determine the nature and 
severity of his service-connected back 
disability characterized as lumbosacral 
strain.  The veteran's complaints are to 
be noted and the examiner is to comment 
as to whether they are part of the 
disability for which service connection 
is in effect.  It is therefore important 
that the claims file be made available to 
the examiner for review prior to the 
examination.  The examiner is requested 
to report complaints and clinical 
findings in detail.  In addition to 
noting the range of motion for the lower 
back, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the lower back due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, caused by the 
veteran's service-connected disability 
and should reconcile all diagnoses and 
specify which symptoms are associated 
with each of the diagnosed disorders.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so specify.  The 
examiner should specifically indicate 
whether the veteran's degenerative disc 
disease is related to the veteran's 
military service or to his service-
connected lumbosacral strain.  If so, the 
examiner should indicate whether the 
veteran has intervertebral disc syndrome 
that is moderate with recurring attacks, 
severe with recurring attacks and 
intermittent relief, or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  The examiner should also 
comment on the impact that the veteran's 
service-connected disability has on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

3.   Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
higher initial disability evaluation for 
lumbosacral strain and recharacterize the 
veteran's disability under the 
appropriate diagnostic code as warranted.   

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



